﻿It is a pleasure for me to extend to you, Sir, on behalf of the Tunisian delegation, our warmest congratulations on your election to the presidency of the current session and success in the accomplishment of your noble mission.
We are completely convinced of your success, knowing as we do your outstanding qualities, your long experience and your continued efforts in the service of justice and peace. This election is a tribute by the international community to your friendly country, Malta, for the important role it plays within the Movement of Non-Aligned Countries and on the Mediterranean and international scene. 
The Tunisian delegation will be pleased to co-operate closely with you during your presidency of this session in order to attain the objectives for which our dynamic organisation is working.
It is also a pleasure for me to extend to your predecessor. His Excellency Mr. Joseph Garba representative of fraternal Nigeria to the United Nations, our beat wishes and appreciation for the great competence with which he presided over our last session and the considerable efforts that he made to resolve our problems with wisdom and effectiveness.
It is also a special pleasure for mo to take this opportunity to express directly to the Secretary-General, His Excellency Mr. Javier Perez do Cuellar· our profound esteem for the commendable efforts that he unceasingly makes so generously in the service of peace the world over and for the implementation of the principles of the Charter of the United Nations in international relations.
I am also pleased to extend a welcome, on behalf of my delegation, to the Principality of Liechtenstein. This admission supports the universality of the United Nations, the world forum of all countries large or small at this time when the concept of international solidarity is being strengthened.
While the last session witnessed a number of positive developments which aroused optimism and reassurance that the world would continue to evolve toward stronger understanding, the difficult context in which the present session is being held is a source of concern and disquiet, because of the crisis which is developing dangerously in the Gulf region.
The present escalation of this crisis is the harbinger of the gravest of threats to security and peace in the region and in the world at large. This is why we wish to give it our complete attention before referring to the many successes achieved by the United Nations in different fields, thanks to the combined efforts of its members. 
Tunisia has voiced its profound concern about this crisis from the very beginning. It was our hope that the two parties to the conflict might arrive at a solution to the dispute through dialogue and negotiations, given the relations of fraternity and good-neighbourliness that bind them. Unfortunately however, the situation quickly became complicated and assumed considerable proportions, due to military escalation, the fact that the dispute spilled over to neighbouring countries and the intervention of certain States from outside the region.
Tunisia has made tireless efforts to contribute to the containment of the crisis because of the privileged relations that it has with both the fraternal countries, Iraq and Kuwait and because it belongs to the Arab Muslim world and is profoundly committed to international law and the principles enshrined in the Charter of the United Nations as well as that of the League of Arab States, primary among which are the non-interference in the internal affairs of other States, the commitment to resolve conflicts by peaceful means and the non-threat or use of force in the settlement of disputes between States.
In all its endeavours, Tunisia has sought to confine the conflict within its Arab context, in the belief that widening the scope of the conflict would jeopardize the search for a peaceful solution. We believe that if an Arab solution to the conflict had been given a real chance, many of the subsequent complications, such as the landing of foreign forces on Arab soil could have been avoided, and we would thus have been spared the emotional impact that the crisis has had on Arab and Muslim peoples and the threat of a war that could break out at any time and that would be detrimental to the region regardless of its outcome. Furthermore, international relations and the economic situation would undoubtedly be influenced by this war which might break out. In spite of the difficulties of the present situation and the complexity of inter-Arab relations it is still our belief that there exists a chance of finding a solution to this crisis within a strictly Arab context. Such a chance should not be overlooked it exits and it is necessary.
On this basis, and in an attempt to contribute effectively to resolving the crisis, Mr. Zine El Abidine Ben Ali, President of the Republic of Tunisia, stepped up contacts and consultations with many fraternal and friendly heads of State. We received a number of special envoys from the two countries directly concerned and emissaries from many other Arab and non-Arab heads of State. We also sent special envoys to the two Arab States directly concerned, the permanent members of the Security Council, the Secretary-General of the United Nations and the leaders of the European community, with messages and concrete proposals that might constitute the framework of a solution in accordance with international legality and based on the following principles: release of civilians being held in Iraq and Kuwait; withdrawal of Iraqi forces from Kuwait; replacement of foreign forces by Arab forces; guaranteeing the security for all the States of the Gulf; resolving the vital problems that led to the crisis; resolving the problems of the Middle East and the Arab nation, which the international community has not yet been able to deal with, because it has not been able to implement numerous United Nations resolutions that it was adopted thus far.
Tunisia still pursues the path of peaceful solution. Our President has sent the Tunisian Prime Minister as envoy to President Saddam Hussein, with specific proposals, in search of a window of opportunity in this grave situation. We hope that those proposals could be implemented in response to the need for harmony among peoples and the imperatives of peace and security in the region. We note with satisfaction the favourable reception of those proposals. We take this opportunity to reaffirm our adherence to the Security Council resolutions concerning the Gulf crisis. In this respect, we have submitted a report to the Secretary-General of the United Nations. We have also informed many international institutions and organisations, about the negative impact on our national economy resulting from the implementation of the embargo while at the same time stressing the exceptions concerning medication and foodstuffs mentioned in Security Council resolution 661 (1990) itself. On the basis of these ideas, and completely in accordance with human rights principles, we reject, and have always rejected, the involvement of civilians in conflicts and any violation of their freedom of movement. 
Tunisia has always supported and upheld the moral authority of the United Nations. It has placed its capabilities at the service of the United Nations. The latest example of this was Tunisia's participation in the process of the independence of Namibia. We believe that the United Nations is the depositary of the high values enshrined in the Charter, which establishes an international code of conduct and remain firmly convinced that the Organisation is able to shoulder its responsibilities in safeguarding peace, as it has done on many occasions in different parts of the world. Tunisia has been supported by the United Nations on every occasion whenever it suffered aggression because of its stance in favour of the cause of justice and freedom.
Our fond belief in international legality and firm commitment to its true meaning cannot be dissociated from each other. If the crisis in the Gulf is a form of a breach of legality, there are many precedents in the history of the United Nations that show that in the ease of other injustices the voice of the United Nations has not been heard and there has been no deterrence. The most striking example of this is the injustice that has been inflicted on the Palestinian people, whose legitimate right to self-determination and to the establishment of an independent State on their own soil has been denied, while Israel persists in refusing to withdraw from the occupied Arab territories.
It is unnecessarily to recall the dozens of resolutions adopted by the United Nations General Assembly and Security Council concerning the Palestinian cause which have so far remained dead letters because of Israeli stubbornness and disdain for international law.
We firmly believe the United Nations is called upon to implement its resolutions on this issue as assiduously and as firmly and trenchantly as it does in the case of the Gulf crisis lest people the world over get the impression that the handling of world issues is selective, discriminatory and dependent on the parties involved, the interests at stake and the circumstances.
The current painful situation in the Gulf region, with the risk of explosion that it entails, must not make us forget the daily suffering of the Palestinian people, who, without weapons, is heroically resisting Israeli occupation, an occupation which is injurious to their identity their existence and their land. From this rostrum we pay a heartfelt tribute to the heroic uprising, the intifadah which is about to enter its fourth year of struggle, while acts of repression continue unabated. We once again make a pressing appeal to the international conscience to support firmly the Palestinian people, under their legitimate leadership, so that they may completely recover their right to independence freedom and dignity.
Surely it is the international community's most urgent duty to oppose Israeli plans to modify the demographic map of the occupied Arab territories through the settlement of Jews from the Soviet Union and Eastern Europe and the expulsion of Palestinians from their lands. In accordance with international legality and the resolutions of the United Nations, we stress the need to convene as soon as possible an international conference for peace in the Middle East, with the participation of all the parties concerned, including the Palestine Liberation Organisation, the sole, legitimate representative of the Palestinian people, which, with a high sense of responsibility has demonstrated its commitment to the search for a peaceful, just and lasting solution of the Palestinian problem and the conflict in the Middle East.
Fraternal Lebanon has recently made some progress towards a definitive solution guaranteeing to its people security, stability and territorial integrity. 
We welcome the progress that has been achieved, thanks to the determination of the children of Lebanon, in restoring harmony in the country, and thanks to their accurate assessment of their responsibility for overcoming the deadlock. This made it possible to arrive at the Taif Agreement and also made possible the continuing selfless work of the Arab Tripartite Commission, which is now tackling the last obstacles, which we hope will be removed as soon as possible in the higher interests of Lebanon and in order to bring about the return of calm and prosperity in the framework of reconciliation and civil peace.
While the Middle East has many crises that await solution, the region also has many positive aspects and a desire for stability and peace. I would like at this point to welcome the achievement of peaceful unity between the two Yemens and the emergence of a single unified Yemen.
We are firmly convinced of the ability of the United Nations to participate effectively in overcoming the Gulf crisis with its repercussions and find an appropriate solution to the conflict in the Middle East, just as it has done successfully in the case of other conflicts where it has shown itself to be on the side of justice and freedom, and quite capable of eliminating many hotbeds of tension.
We were profoundly pleased to see Namibia, that fraternal country, join the ranks of independent States and take its rightful place among nations, thanks to the unyielding struggle of its people and the support of the international community. We wish to pay tribute to the front-line States for the great sacrifices that they made to aid the cause of Namibia. We also laud the role played by the United Nations in support of the independence process in Namibia. 
I wish to take this opportunity to extend, on behalf of Tunisia, my warmest congratulations to the delegation of Namibia on the occasion of its admission to the United Nations as a full Member. We are certain that the young State of Namibia, whose people paid a high price for its independence, will fully play its role in the service of the African continent and in the service of the cause of justice, freedom and peace, by contributing to the strengthening of the Organisation of African Unity and the efforts of the United Nations in the areas of development, stability, security and peace.
Proud to be African, Tunisia has unceasingly worked for solidarity among the Continent's peoples and will spare no effort in helping the Namibian people to build its young State in accordance with the recommendations of the Organisation of African Unity. We hope that the international community will come to Namibia's aid in order to enable it to meet the challenge of development and progress.
The achievements and the progress made on the African continent in the field of decolonisation and independence will remain incomplete as long as injustice persists in South Africa, where the white minority continues to violate the most basic of human rights by practising racial discrimination and violate international norms and conventions.
While expressing our joy over the release of the leader and freedom fighter Nelson Mandela who has regained his freedom after more than a quarter-century of imprisonment, we note with cautious optimism the few modest initiatives taken by the Government of South Africa, which in fact fall short of introducing the radical changes that would guarantee equality for all and establish a democratic regime where the majority is able to exercise its legitimate rights. 
That is why the international community must not relax its pressure in the form of an economic embargo or other effective measures until Pretoria compiles with law and justice, especially now that these pressures are beginning to produce results and prove their effectiveness.
We must remain vigilant In order to thwart any intrigues and manoeuvres that may be designed to fuel antagonisms and internal strife in order to abort the expected process of change and spread terror and disorder.
Tunisia is following with deep concern the developments in the situation in Afghanistan. We have expressed our profound satisfaction following the signing of the Geneva conventions and this withdrawal of Soviet troops from that fraternal country, but the in-fighting among brothers unfortunately persists and continues to take a heavy toll in Afghani lives and cause destruction in the country.
It is our hope that international efforts to help Afghanistan recover its national unity within a framework of harmony will succeed sad that it will be able to establish the system of its choice in full freedom and at last tackle the reconstruction and development of the country.
We express the same hope regarding the framework agreement concluded on 28 August 1990 by the five permanent members of the Security Council in respect of Cambodia. This agreement conferred important administrative responsibility upon the United Nations. It is our hope that this will contribute to the settlement of the conflict that persists in that friendly country and that it will be possible to achieve lasting peace in the region. We also hope that the parties to the conflict will profit from this valuable opportunity to promote reconciliation among themselves through constructive and effective dialogue and thus restore harmony and peace to the Cambodian people. 
We also view with satisfaction the efforts made to unify the Korean peninsula. Tunisia, which has traditional bonds of friendship with the two States, is delighted at the resumption of contacts between the two with a view to reconciliation and national unity. We see in this a contribution that is bound to strengthen the climate of peace and co-operation in the Asian continent and the world at large. Perhaps we are not far from the day when we shall see the Korean peninsula represented in this Assembly.
The increasingly frequent use of peaceful means to resolve international disputes represents a positive element in the establishment of a world based on understanding and agreement. But the strengthening of this tendency requires that we renounce the arms race. It requires the abandonment of the policy of hegemony and the use of force in international relations in order to arrive at complete disarmament - a prerequisite for international detente to be a reality. This detente has become a vital and urgent requirement not only to safeguard peace in world over but also because of its positive impact on the world economy which is now undergoing an untenable crisis one of whose main causes is the major imbalance between the considerable expenditures of industrialised countries on weaponry and the modest funds allocated to development assistance.
Undoubtedly, security, peace and stability will create an atmosphere of serenity in the developing countries and will make it possible for them to limit their military expenditures and thus to apply their potential to action for development.
Tunisia, on the strength of its convictions and pursuant to the path it has charted for itself at the regional level, has worked for the strengthening of security and co-operation in the Mediterranean region and, in this respect, we view with satisfaction the understanding shown by our European friends and their growing conviction of the need for joint action in order to strengthen solidarity among Mediterranean States.
The question of pollution has unceasingly concerned the international community because of its negative impact on the environment. It has harmed to different degrees all the countries of the world in varying ways - for example, the pollution of the oceans and seas, desertification, soil erosion, deforestation, sudden and violent changes in global climate, as well as toxic wastes that certain industrialised countries attempt to dump on the territories of others, particularly in Africa.
Aware of the serious nature of this question, Tunisia reacted at the national level by taking the initiative in 1988 to create the national environmental protection agency and enacting the laws we need to combat all types of pollution.
On the African level, Tunisia is preparing to contribute effectively to the success o£ the Year of the Environment in Africa, which is planned for 1991, and we will thus show our readiness to co-operate with our African brethren and exchange experiences in this field.
Among the dangers threatening the integrity of the individual and the health of society is the spread of narcotic drugs. Although Tunisia is neither a producer nor a consumer of those drugs, it is resolutely fighting this scourge by establishing many control agencies in order to monitor probable transit points and stem the development of this traffic. It is acting in constant collaboration with specialised international agencies in order to eliminate this phenomenon.
Tunisia, which made radical changes in its society on 7 November 1987 - changes which led to the establishment e£ a democratic regime based on pluralism and freedom of thought is a State where law and institutions rule and which has unceasingly worked to strengthen human and community rights - confirms its strong devotion and total commitment to the United Nations Charter and also proclaims its intention to translate the Charter's lofty purposes and principles into concrete reality on the national and international levels.
In that context, at the beginning of the year Tunisia presented a preliminary report concerning the implementation of the international Convention against Torture and other Cruel, Inhuman or Degrading Treatment or Punishment to the Committee against Torture.
Tunisia also submitted on 16 and 17 July 1990 its third report on the implementation of the international Covenant on civil and political rights to the Commission concerned.
On another level, and pursuant to its desire to strengthen the rights of children, Tunisia signed the United Nations Convention on the Sights of the Child which will be ratified in the very near future. We enthusiastically support the initiative to convene the World Summit for Children which will be an opportunity for the international community to voice its commitment to the rights off the child.
Furthermore, Tunisia supports all initiatives aimed at strengthening the rights of the handicapped.
Tunisia has been delighted at the profound changes that have occurred in today's world and, above all, in Eastern Europe with a view to enshrining public freedoms and the foundations of democracy and respect for human rights.
These are considerable achievements that augur well for an international community that can at last enjoy development, prosperity and dignity. On the other hand, we must in all objectivity voice our concern over the tendency to marginalize, at least in political discourse, the developing countries in general and the African continent in particular. That tendency, we believe, has a negative impact on the material and moral situation of the third world countries which are confronted by a situation of worsening poverty due to a reduction in external resources and the dichotomy between long-term development objectives and short-term structural adjustment.
While recognising once again before the Assembly our responsibility to remedy that situation, we note with some bitterness that the major sacrifices made at the national level are gravely endangered because our financial obligations exceed our real ability to pay. Zn that respect, the study on the global economy conducted by the United Nations Secretariat as well as the World Bank report devoted this year to poverty, highlight the aggravation of that phenomenon and its negative impact on the resumption of development in the developing countries.
The World Bank has advocated the implementation of a strategy to fight that scourge, which will constitute the main challenge to the international community in the 1990s. We support that initiative, which buttresses the appeal made by the developing countries to the international financial institutions to take the social dimension into greater account in their economic recovery programmes. The success of that strategy, as we see it, will depend on an improvement in modalities of assistance and on increased support from the international community in the implementation of national policies freely established by the developing countries for the struggle against poverty.
experience has shown that the developing countries cannot achieve sustained growth while withstanding the hardships of inflation and the weight of foreign indebtedness. Mr. Camdessus, the Director General of the International Monetary Fund, eloquently described that situation as one of "growth spurts”. He also stressed, at last July's session of the Economic and Social Council, the Fund's decision to contain and attenuate the effects of the recovery programmes in order to guarantee a better balance of adjustment, growth and social justice.
That initiative demonstrates the need to give priority to non-inflationary growth based on a system of multilateral co-ordination and broadened monitoring, even if the question of reconciling effectiveness and justice, productivity and humaneness, remains. In that respect, the President of the Republic, Mr. Ben Ali, had the opportunity, during his presidency of the Arab Maghreb Union (AMU), to express Tunisia's position on indebtedness to Mr. Bettino Craxi, Special Representative of the Secretary-General of the United Nations on the debt question, to whom we should like to extend our sincere thanks for the report now before the Assembly.
Need we dwell on the precarious situation of the indebted developing countries, and in particular on the situation of Tunisia, which is among the medium-income countries? We believe that Mr. Craxi's report reflects the main concerns expressed by our countries in that respect. It is our fear that the foreign debt problem may lead the international community and multilateral agencies into an impasse at a time when we see on the horizon the premises of a real peace. That may occur because of the absence of a real will to change international financial mechanisms and find an appropriate solution to the problem.
In that respect, Tunisia supports the proposals contained in Mr. Craxi's report concerning a reconversion of bilateral debt through participation in the establishment of a development bank in the Mediterranean, the cancellation of debt-servicing for the least developed countries and the establishment of new payment timetables from 30 to 40 years. The implementation of those proposals, we feel, would contribute to resolving the foreign debt crisis of the developing countries. Heed we recall that a solution to the crisis constitutes one of the commitments undertaken by the international community at the eighteenth special session of the General Assembly devoted to the resumption of growth and development?
Towards that end, the special session of the General Assembly focused the collective and concerted will for action on the progressive alleviation of the profound imbalances current in the world economy, taking into greater account the role and interests of the developing countries. That session also had the merit of speeding up the integration of the Eastern European countries into the international economy and of facilitating their accession to international institutions in order to enable them to increase their role as dynamic trading partners.
We also view with satisfaction the contribution of that session to the strengthening of multilateralism in international economic relations. We take this opportunity to reaffirm the importance we attach to respect for the consensus achieved at the special session. We believe that to be all the more important now on the eve of two major gatherings - the eighth United Nations Conference on Trade and Development and the conclusion of negotiations in the General Agreement on Tariffs and Trade, the success of which will depend on respect for the interests of all, the effective participation of all countries, and their compliance with the conclusions that will be reached through the mobilisation of the necessary political will.
The Declaration of international Economic Co-operation rightly stresses that an open and credible multilateral trade system is essential for the promotion of growth and development. We continue to believe that the establishment of such a system remains possible, bearing in mind the growing interdependence between different sectors and national economies and that it is indeed urgent in order to remedy the asymmetry in structures of production and consumption at the global level.
Now that the growing interdependence of nations is broadly acknowledged, we must identify the ways and means of managing that interdependence in order to take into greater account the aspirations and legitimate concerns of all. Thus, the recent developments toward economic integration agreements and free-trade zones continue to arouse both hope and concern, given the challenges faced by less productive trade partners.
In our view, it is important to take measures to dispel those fears. We hope that the implementation of such arrangements will contribute to creating trade and not to distorting it. It is in that spirit that the five countries of the Maghreb created the AMU, one more step towards integration and co-operation among their peoples and the African peoples in general.
This year, important progress has been achieved in co-operation among the countries of the Maghreb. Tunisia had the honour to participate in the strengthening of that co-operation when it held the chairmanship of the AMU. We are convinced that concerted Maghreb action will continue in the interests of the peoples of the region in order to achieve economic and social development, and that that will be a factor of stability, understanding, and the strengthening of peace and security at the regional and international levels. 
In this respect the Union of the Arab Maghreb has promoted the establishment of constructive and open co-operation with peace-loving nations and with most regional groups, especially those that are linked to the Union by traditional and historic relationships based on geographic proximity, particularly in the Mediterranean region, where it is possible to develop a platform of co-operation and understanding based on the principle of shared development for the sake of prosperity and the security of the coastal countries.
She co-operation that we seek to establish between the countries of the northern and southern Mediterranean should have as its objective the reduction of disparities, thanks to a freely-entered-into policy that tackles our development problems - first and foremost, indebtedness, immigration and the environment.
I should like, at the conclusion of my statement, to underscore the close interdependence between development imperatives and the continuation of the process of democracy in the developing countries. The phenomenon of economic recession that we have noted in many countries constitutes a real danger to regional and international peace.
In this respect, hopes for detente and international understanding would be jeopardised unless all member countries were to show resolute political will in the search for an equitable solution to the problem of indebtedness. This would be the best guarantee of a new international order, such as is perhaps just now emerging. The international community must therefore go beyond any selfishness and must establish co-operation and co-ordination between its members so that we can approach the third millennium with hope and serenity, and so that we can achieve development for all countries during this development decade, for which President Ben Ali appealed at the last session of the General Assembly. 
